IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT NASHVILLE

WILLIAM TOWNE YOUNG,                      )
                                          )
              Plaintiff/Appellee,         ) Rutherford Chancery No. 93DR-1193
                                          )
VS.                                       ) Appeal No. 01A01-9610-CH-00473
                                          )
MARTHA McCOOL YOUNG,                      )

              Defendant/Appellant.
                                          )
                                          )                          FILED
                                                                    November 19, 1997

                          ORDER ON PETITION TO REHEAR               Cecil W. Crowson
                                                                   Appellate Court Clerk
      The appellant has filed a petition to rehear, alleging that the Court overlooked

her constitutional argument relative to the Tennessee Child Support Guidelines.

      Appellant failed to raise a constitutional issue in the statement of issues and

failed to give notice to the attorney general of a constitutional challenge. See: T.R.A.P.

27(a) (4) and 32.

       The petition to rehear is respectfully denied.

       So ordered this _________ day of November, 1997.




                                                        HIGHERS, J.




                                                        CANTRELL, J.




                                                        KOCH, J.